DETAILED ACTION
Claims 18-28 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention II, claims 18-28, in the reply filed on 5/27/2022 is acknowledged.  The traversal is on the ground(s) that that would be no serious examination burden.  This is not found persuasive because there would be serious examination burden. As explained in the restriction requirement 1) the separate classification thereof shows that each invention has attained recognition in the art as a separate subject for inventive effort and also a separate field of search, 2) the different preamble thereof shows that applicant recognizes each invention as belonging in separate fields, and 3) a different field of search is required as it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other inventions (e.g., searching different classes/subclasses or electronic resources, or employing different search queries). The inventions were shown by the restriction requirement to be mutually exclusive, i.e. each reciting limitations not found in the other respectively.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/27/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 18-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 18-28, under Step 2A claims 18-28 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 18 as representative, claim 18 recites: A system for managing modifications to aircraft, the system comprising: a graphical user interface for display on a display system; and a modification marketplace presented to a user via the graphical user interface, wherein the modification marketplace comprises: an access manager that establishes a link to a customer information database in response to receiving a launch input for a modification marketplace entered by the user via a graphical user interface, wherein the customer information database includes identification information and customer information associated with the user; determines whether the user is authorized to access the modification marketplace using the identification information associated with the user; establishes a link to at least one of a plurality of data systems containing aircraft product information in response to a determination that the user is authorized to access the modification marketplace; and provides, via the graphical user interface, a selected level of access to the aircraft product information based on the customer information associated with the user; and a retrofit manager that receives, via the graphical user interface, user input selecting a set of aircraft and customizes an experience of the user within the modification marketplace based on the set of aircraft selected.    

                The above limitations that set forth a procedure for organizing human activity, such as by performing commercial interactions including marketing activity and business relations. This is because the claim recites the steps performed in order to provide a marketplace (Specification ¶0002). Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. Claim 18 recites additional elements, including a graphical user interface and a display system. 
These additional elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 18 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 18 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Taken individually or as a whole the additional elements of claim 18 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
In view of the above, representative claim 18 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Dependent claims 19-28 recite limitations which are similarly directed to and elaborate on the judicial exception (abstract idea) of claim 18. Thus, each of claims 19-28 are held to recite a judicial exception under Step 2A (prong 1) for at least similar reasons as discussed above. 
Furthermore, claims 19-28 do not set forth further additional elements. Considered both individually and as a whole, claims 19-28 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Lastly, under step 2B, dependent claims 19-28 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
In view of the above, claims 18-28 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-28 are rejected under 35 U.S.C. 103 as being unpatentable over Chanoine, US PG Pub 2013/0297439 A1 (hereafter “Chanoine”) in view of Yang et al., US PG Pub 2011/0066461 A1 (hereafter “Yang”).

Regarding claim 18, Chanoine teaches a system for managing modifications to aircraft, the system comprising: 
a graphical user interface for display on a display system (¶0068-0069 and 0121); and 
a modification marketplace presented to a user via the graphical user interface (¶¶0035-0040), wherein the modification marketplace comprises: 
an access manager that establishes a link to a customer information database in response to receiving a launch input for a modification marketplace entered by the user via a graphical user interface, wherein the customer information database includes identification information and customer information associated with the user (¶¶0039 and 0049-0053); determines whether the user is authorized to access the modification marketplace using the identification information associated with the user (¶0049); establishes a link to at least one of a plurality of data systems containing aircraft product information in response to a determination that the user is authorized to access the modification marketplace (¶¶0049, 0056, and 0062-0069); and provides, via the graphical user interface, a selected level of access to the aircraft product information based on the customer information associated with the user (¶¶0049, 0053, and 0069); and 
a retrofit manager that receives, via the graphical user interface, user input selecting a set of products and customizes an experience of the user within the modification marketplace based on the set of products selected (¶¶0055-0057, 0099, 0122, and 0142).
Chanoine teaches that the marketplace can be utilized for any industry including aircraft manufacture (¶0056). To expedite prosecution the examiner additionally cites Yang which teaches an electronic marketplace providing service parts inventory planning and management including aircraft parts (¶¶0046-0047). The aircraft as taught by Yang instead of products in Chanoine would have been recognized by a person having ordinary skill in the art at the time of the invention as simple substitution of one known element for another to obtain predictable results, such as the marketplace applying to any industry as suggested by Chanoine (¶0056).  


Regarding claim 19, Chanoine in view of Yang teaches the system of claim 18, wherein the customer information includes at least one of a customer type or an owner status associated with the user (Chanoine ¶¶0049 and 0059).

Regarding claim 20, Chanoine in view of Yang teaches the system of claim 19, wherein the modification marketplace identifies a fleet associated with the user based on the customer information associated with the user and wherein the selected level of access allows access to only a portion of the aircraft product information that is relevant to the fleet (Chanoine ¶¶0049 and 0056).

Regarding claim 21, Chanoine in view of Yang teaches the system of claim 20, wherein the owner status indicates whether the user is associated with a customer that owns the fleet, wherein a number of cart options available to the user is limited based on whether the customer owns the fleet, and wherein the cart options include a purchase option, a firm proposal option, and a rough order of magnitude option (Chanoine ¶¶0034, 0046, and 0055).

Regarding claim 22, Chanoine in view of Yang teaches the system of claim 18, wherein the modification marketplace displays an effectivity selector in the graphical user interface that allows the user to select the set of aircraft to be modified from the plurality of aircraft, wherein the effectivity selector provides access to effectivity information for each aircraft in the plurality of aircraft (Chanoine ¶¶0055-0056).

Regarding claim 23, Chanoine in view of Yang teaches the system of claim 18, wherein the access manager determines the selected level of access to be provided to the user using at least one of a purchase authorization filter, a product access filter, or a business scenario filter (Chanoine ¶¶0038 and 0078-0079).

Regarding claim 24, Chanoine in view of Yang teaches the system of claim 23, wherein the purchase authorization filter limits features available to the user based on an owner status of a customer with which the user is associated (Chanoine ¶¶0034, 0046, and 0055-0057).

Regarding claim 25, Chanoine in view of Yang teaches the system of claim 23, wherein the product access filter limits features available to the user based on a customer type of the customer (Chanoine ¶¶0034, 0046, and 0055-0557).

Regarding claim 26, Chanoine in view of Yang teaches the system of claim 23, wherein the business scenario filter is used to determine what types of business scenarios are applicable to the customer (Chanoine ¶¶0043-0047).

Regarding claim 27, Chanoine in view of Yang teaches the system of claim 18, wherein the modification marketplace further comprises: a layout tool that presents at least one of an interactive interior layout or an interactive flight deck layout that allows the user to make feature selections for at least one of an interior of an aircraft or a flight deck of the aircraft, respectively (Chanoine ¶0056).

Regarding claim 28, Chanoine in view of Yang teaches the system of claim 18, wherein the modification marketplace further comprises: a weight change manager that enables the user to make feature selections based on a desired weight change for an aircraft, wherein the weight change manager uses weight requirement information and operational weight information obtained from a weight data system to determine whether the desired weight change meets requirements (Chanoine ¶¶0049, 0064, and 0120).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hartman et al., US PG Pub 2007/0106570 A1, teaches a method and system for placing a purchase order via a communications network.
Holloran et al., US PG Pub 2006/0034494 A1, teaches personal identity data management.
Non-patent literature Center, Ogden Air Logistics, teaches developing a Stable Architecture to Interface Aircraft to Commercial PCs. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/             Primary Examiner, Art Unit 3625